Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron M. Rafael on 3/19/21.
The application has been amended as follows: 

1.	(Currently Amended) A composition having antimicrobial activity and which also promotes the remineralization of the surface of tooth enamel and dentin, comprising: a) an inorganic antimicrobial agent selected from the group consisting of copper, zinc, tin, and molybdenum, salts, oxides, and complexes thereof, wherein the inorganic antimicrobial agent is present in a concentration controlled by the addition of a solubilizing agent selected from solutions of ammonia;
b) a promoter agent of remineralization of a surface of tooth enamel and dentin wherein the promoter agent comprises an ammonia complex of copper whose counter ion is fluoride (Cu(NH3)6)F2 at a pH between 8 and 12;
c) an inhibitor agent of the demineralization of tooth enamel and dentin; and 

wherein the promoter agent of remineralization, (Cu(NH3)6)F2, is present in a concentration of between 100 and 40,000 ppm, and it also has an antimicrobial activity.
2.	(Canceled).
3.	(Previously Presented) The composition according to claim 1, wherein the ammonia solution is present in a range of concentration in water between 1 and 50 % v/v. 
4-5.	(Canceled).
6.	(Previously Presented) The composition according to claim 1, wherein the inhibitor agent of the demineralization is selected from halogen compounds.
7-13.	(Canceled). 
14.	(Previously Presented) The composition according to claim 1, wherein the stabilizing agent is present in a concentration of between 0.0001 and 0.02 g/ml.
15.	(Previously Presented) The composition according to claim 6, wherein the inhibitor agent of the demineralization is selected from fluoride compounds.
16.	(New)	The composition according to claim 1, wherein the inorganic antimicrobial agent is an ammonia complex of copper, zinc, tin, or molybdenum.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

3)6)F2, which is in solution and has antimicrobial and remineralizing properties. Additionally, Bicard-Benhamou and Gaffar et al. do not disclose the claimed mixture of (Cu(NH3)6)F2 as an active agent with derivatives of graphite oxides and graphene oxides, where the derivatives act as stabilizing agents and decrease unexpectedly the cytotoxicity of the formulation (see specification, example 2 and Figure 2). The claimed invention is therefore novel and distinguished from prior art of record.

Claims 1, 3, 6 and 14-16 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612